DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 20-28 of Applicant’s Response filed 05/17/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered, but they are not persuasive.
With respect to the lack of teaching of the selection of a delivery location from any location accessible by a wheeled robot on an image taken by a user (see pages 20-24), Examiner respectfully notes that Stuckman further teaches that the placement of the delivery location icon may be restricted to only those areas which are accessible by the robot. (See Stuckman: paragraph [0065] disallowing the selection of unattainable locations and paragraph [0089] outlining a road vehicle) Below is a quote of paragraph [0065] of Stuckman:
[0065] In an embodiment, the positioning of the delivery location icon 316 on the captured image data 314 may be restricted to certain areas of the captured image data 314.  Consider an example where the captured image data 314 corresponds to a street view.  In this case, the positioning of the delivery location icon 316 may be limited to correspond to a ground level and not an above-ground location.  Consider an example where the captured image data 314 corresponds to a sky view.  In this case, the positioning of the delivery location icon 316 may be restricted to exclude a roof location, a location corresponding to a pool or locations corresponding to trees, gardens other landscaping or other undesirable delivery locations.  In an embodiment, if a restricted delivery location is selected, delivery data can be generated by the delivery data server 25 to indicate that a prior selection corresponded to a restricted location and re-prompt to user to select a new location.  In another embodiment, the delivery data client application 150 can receive 

Applicant argues on pages 25-27, Srinivasan in view of Raptopolous further in view of Hammond and further in view of Mullins fails to teach including a three-dimensional delivery location for the article created from a plurality of sensor signals all received from at least one sensor in the smartphone. Examiner respectfully disagrees. Examiner respectfully notes that Hammond teaches a system and method for mapping a delivery location by creating a model of the delivery location prior to delivery. (Hammond: paragraph [0021, 34, 35, 38]) Mullins teaches the modification of this modeling method to be performed by a smartphone of a user which takes multiple sensor readings with multiple sensors of the smartphone in order to create a three-dimensional model of a location. (Mullins: paragraph [0022-24, 26, 32]) Thus, Hammond, as modified by Mullins, teaches the receipt of a three-dimensional model of a delivery location which is created from a plurality of sensor signals all received from at least one sensor contained in the smartphone. Applicant argues that the depth sensor is not disclosed by Mullins as being in the smartphone. Examiner respectfully disagrees and notes that Mullins states “Each mobile device comprises a depth sensor to determine a distance to the physical object.” in paragraph [0023] and “For example, the mobile device 124 may be a computing device with a camera and a display such as a tablet, smartphone, or a wearable computing device (e.g., helmet or glasses).” in paragraph [0032]. As outlined above, Hammond already teaches the creation of the model using a single image capture system and the same type of sensors used in the system of Mullins. Since Hammond in view of Mullins teaches the collection of three dimensional delivery location data via one or more sensors in a smartphone which is used to create a three dimensional model of the delivery location, Applicant’s arguments are found unpersuasive. 
Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8, 10-11, and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1 and 12, the claims recite the limitation “a user-defined second location selected from any location accessible by a wheeled robot.” This subject matter is not described in the specification in such a way as to reasonably convey to one of ordinary skill in the relevant art that the inventor, a joint inventor, or the applicant was in possessing of the claimed invention as of the time of filing. Specifically, while the specification, in paragraphs [0056, 74, 133, 212, 216, and 218] describes various methods and techniques for inputting the desired delivery location, the specification is silent as to any method for determining whether a given selected location is accessible by a wheeled robot or not, or for limiting or preventing a user from selecting a location that is not accessible by the robot, or for filtering the locations presented to the user (or received from the user) according to those that are, and are not accessible by the wheeled robot. Rather, as described, the system is ambivalent as to whether the location selected by the user is accessible by the robot or not. Since the present specification fails to describe any such limiting of locations that the user may select from on the basis of inaccessibility of the robot, the present specification fails to describe such subject matter in such a way as to reasonably convey to one of ordinary skill in the relevant art that the inventor, a joint inventor, or the applicant was in possessing of 
Claims 2-4, 6-8, 10-11, and 13-17 are rejected under 35 U.S.C. 112(a) since they depend from claims 1 and 12 and do not cure the above deficiencies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (U.S. PG Pub. No. 20150248640; hereinafter “Srinivasan”) in view of Stuckman et. al. (U.S. PG Pub. No. 20150302495; hereinafter “Stuckman”) further in view of Raptopoulos et. al. (U.S. PG Pub. No. 20170129603; hereinafter “Raptopoulos”).
As per claim 1, Srinivasan teaches:
 A computer-implemented method for delivering an article over an outdoor wheeled transportation network with at least one wheeled robot, comprising
 Srinivisan teaches a computer implemented method. (Srinivisan: abstract) Srinivasan teaches that the drone may use mapping data, and outdoor signals to navigate to the selected destination (an outdoor transportation network) to deliver a package. (Srinivasan: paragraph [0026]) Srinivasan teaches that the delivery drone may be an autonomous road vehicle, and therefore teaches the navigation of a wheeled robot over a wheeled outdoor transportation network. (Srinivasan: paragraph [0052])
With respect to the following element: 
receiving a request from a smartphone of a user to deliver the article from a first location to a user-defined second location selected from any location accessible by a wheeled robot, the request including a user-defined photograph of the second location taken by the smartphone and an indicator of a location for the article placed on the photograph displayed on the smartphone by the user,
 Srinivisan teaches that an order for a product (a request to deliver an article from a first location to a second location) may be placed. (Srinivasan: paragraph [0033, 34]) Srinivisan further teaches that a user may select and transmit a location on an image displayed on the computing device which is indicative of the precise delivery location for the article. (Srinivasan: paragraphs [0023, 24, 35], Fig. 2A) Srinivasan teaches the use of a smartphone to perform the functions of the system. (Srinivasan: paragraphs [0021, 26], Fig. 1, 2B) Srinivasan, however, does not appear to teach that the image displayed is one which is created by the mobile device via a user taking a photograph of the delivery area with the mobile device.
 To the extent that Srinivasan does not explicitly teach that an image of the second location is sent along with an indicator on the image (Srinivasan may, instead of teaching that the image and indicator are sent, teach that only a datapoint indicative of the position of the indicator is sent), Stuckman teaches that a user may select a delivery location on one or more photographs wherein the photographs may be an image captured with a camera of a client device, a satellite view, or a street view. (Stuckman: paragraphs [0057, 60, 61, 62]) Stuckman further teaches that the image, along with the indicator on the image of the particular delivery location may be sent to the shipping provider. (Stuckman: paragraph [0060-62], Fig. 5) 
Srinivasan in view of Stuckman further teaches:
providing a three-dimensional virtual model that includes the second location,
Srinivasan teaches that the received indication of the second location may be converted/mapped into 3D. (Srinivasan: paragraph [0023])
 registering the indicator on the photograph to a precise location on the three-dimensional virtual model to obtain three-dimensional delivery location data,
Srinivasan teaches that the point on the map may be mapped to a height, latitude and longitude on the 3D mapping. (Srinivasan: paragraph [0023])
 directing at least one wheeled robot to pick up the article at the first location,
Srinivasan teaches that the drone may be directed to pick up a package from a warehouse and deliver it to the selected location. (Srinivasan: paragraphs [0026, 36]) Srinivasan further teaches that the robot may be a wheeled robot. (Srinivasan: paragraph [0052])
To the extent that Srinivasan in view of Stuckman does not explicitly teach that the robot is directed to pick up the package at a first location, Raptopoulos teaches that an autonomous delivery vehicle may be directed to pick up a package at a first location before delivering it to a second location. 
Srinivasan in view of Stuckman further in view of Raptopoulos further teaches:
 navigating the at least one wheeled robot over the outdoor transportation network from the first location to the second location,
Srinivasan teaches that the delivery drone may be an autonomous road vehicle, and therefore teaches the navigation of a wheeled robot over a wheeled outdoor transportation network. (Srinivasan: paragraph [0052])  Srinivasan teaches that the drone may use mapping data, and outdoor signals to navigate to the selected destination (an outdoor transportation network). (Srinivasan: paragraph [0026]) Stuckman teaches that the delivery drone may be an autonomous road vehicle, and therefore teaches the navigation of the robot over an outdoor transportation network. (Stuckman: paragraph [0089]) The motivation to combine Stuckman persists.
  and causing the at least one wheeled robot to deliver the article free of human assistance to the delivery location at the second location utilizing the three-dimensional delivery location data.
 Srinivasan teaches that the received indication of the second location may be converted/mapped into 3D. (Srinivasan: paragraph [0023]) Srinivasan teaches that the point on the map may be mapped to a height, latitude and longitude on the 3D mapping. (Srinivasan: paragraph [0023])  Srinivasan teaches that 
As per claim 2, Srinivasan in view of Stuckman further in view of Raptopoulos teaches all of the limitations of claim 1, as outlined above. Srinivasan in view of Stuckman further in view of Raptopoulos further teaches:
the three-dimensional delivery location includes three-dimensional coordinates of the delivery location data.
 Srinivasan teaches that the three dimensional location may be represented by three dimensional coordinates. (Srinivasan: paragraph [0023])
As per claim 3, Srinivasan in view of Stuckman further in view of Raptopoulos teaches all of the limitations of claim 1, as outlined above. Srinivasan in view of Stuckman further in view of Raptopoulos further teaches:
 wherein the registering step includes registering the photograph to the three-dimensional virtual model.
 Srinivasan in view of Stuckman teaches that the selected location on the photograph may be mapped into a three dimensional model, and therefore teaches registering the image to the three dimensional model. (Srinivasan: paragraph [0023])
As per claim 11, Srinivasan in view of Stuckman further in view of Raptopoulos teaches all of the limitations of claim 1, as outlined above. Srinivasan in view of Stuckman further in view of Raptopoulos further teaches:
 touching a computer screen of the smartphone displaying the photograph to create the indicator on the photograph identifying the user-defined delivery location.
 Srinivasan further teaches that the selection of the delivery location and the creation of the indicator may be via a touch of a computer screen displaying the image, which, as outlined above, may be a photograph generated by the mobile computing device. (Srinivasan: paragraph [0059])
Claims 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Stuckman further in view of Raptopoulos further in view of Hammond et. al. (U.S. PG Pub. No. 20160292872; hereinafter “Hammond”).
As per claim 4, Srinivasan in view of Stuckman further in view of Raptopoulos teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
 the request includes a plurality of photographs generated by the smartphone, further comprising utilizing the plurality of photographs in the creation of the three-dimensional virtual model.
 As outlined above, Srinivasan in view of Stuckman teaches that a request may be sent, along with a photograph generated by the mobile computing device, and a three dimensional model of the image may be created from the request. Stuckman further teaches that a photograph may be captured with the camera and sent with the request. (Stuckman: paragraph [0062]) Srinivasan teaches the use of a smartphone to perform the functions of the system. (Srinivasan: paragraphs [0021, 26], Fig. 1, 2B)  Srinivasan in view of Stuckman, however, does not appear to explicitly teach that multiple images are captured and sent and the three dimensional model is created using the plurality of photographs.
 Hammond, however, teaches a system and method for scanning the environment in which an unmanned vehicle will be operating. (Hammond: paragraph [0021], Fig. 1) Hammond further teaches that a three dimensional model of the area may be generated from data obtained. (Hammond: paragraph [0038]) Hammond further teaches that the data obtained from the scanner (used to create the three dimensional model) may include a plurality of images. (Hammond: paragraph [0032]) Hammond further contemplates the implementation of the scanner on a mobile phone. (Hammond: paragraph [0022]) Hammond further teaches combining the above elements with the teachings of Srinivasan in view of Stuckman for the benefit of mapping the environment in which a UAV operates, facilitating the definition of a flight plan for a UAV in the environment, and providing feedback to the UAV if it deviates from the flight plan, allowing a UAV to carry out a mission with a high degree of precision, and avoiding collisions. (Hammond: paragraphs [0026, 27]) Therefore, before the effective filing date of the claimed 
As per claim 7, Srinivasan in view of Stuckman further in view of Raptopoulos teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
obtaining a plurality of depth sensor signals of the second location and utilizing the plurality of depth sensor signals in the creation of the three-dimensional virtual model.
 As outlined above, Srinivasan in view of Stuckman further in view of Raptopoulos teaches that a request may be sent, along with an image, and a three dimensional model of the image may be created from the request. Stuckman further teaches that an image may be captured with the camera and sent with the request. (Stuckman: paragraph [0062])  Srinivasan in view of Stuckman further in view of Raptopoulos, however, does not appear to explicitly teach that a plurality of depth sensor signals of the location are obtained, sent with the request, and used to create the three dimensional model.
Hammond, however, teaches a system and method for scanning the environment in which an unmanned vehicle will be operating. (Hammond: paragraph [0021], Fig. 1) Hammond further teaches that a three dimensional model of the area may be generated from data obtained. (Hammond: paragraph [0038]) Hammond further teaches that the data obtained from the scanner (used to create the three dimensional model) may include a plurality of depth sensor signals. (Hammond: paragraph [0034, 35]) Hammond further contemplates the implementation of the scanner on a mobile phone. (Hammond: paragraph [0022]) Hammond further teaches combining the above elements with the teachings of Srinivasan in view of Stuckman further in view of Raptopoulos for the benefit of mapping the environment in which a UAV operates, facilitating the definition of a flight plan for a UAV in the environment, and providing feedback to the UAV if it deviates from the flight plan, allowing a UAV to carry out a mission with a high degree of precision, and avoiding collisions. (Hammond: paragraphs [0026, 27]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hammond with the teachings of Srinivasan in view of Stuckman further in view of Raptopoulos to achieve the aforementioned benefits.
As per claim 8, Srinivasan in view of Stuckman further in view of Raptopoulos further in view of Hammond teaches all of the limitations of claim 7, as outlined above. With respect to the following limitation:
the request includes the plurality of depth sensor signals.
 As outlined above, Srinivasan in view of Stuckman further in view of Raptopoulos teaches that a request may be sent, along with an image, and a three dimensional model of the image may be created from the request. Stuckman further teaches that an image may be captured with the camera and sent with the request. (Stuckman: paragraph [0062]) Srinivasan in view of Stuckman further in view of Raptopoulos, however, does not appear to explicitly teach that a plurality of depth sensor signals of the location are obtained, sent with the request, and used to create the three dimensional model.
As outlined above, Hammond teaches that a three dimensional model of the area may be generated from data obtained. (Hammond: paragraph [0038]) Hammond further teaches that the data obtained may be forwarded to a processor 131 of a computer 130 for the generation of the model. (Hammond: paragraph [0035], Fig. 1A, 1B) The motivation to combine Hammond persists.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Stuckman further in view of Raptopoulos further in view of Hammond as applied to claim 4 above, and further in view of Mullins et. al. (U.S. PG Pub. No. 20170193686; hereinafter “Mullins”).
As per claim 6, Srinivasan in view of Stuckman further in view of Raptopoulos further in view of Hammond teaches all of the limitations of claim 4, as outlined above. With respect to the following limitation:
 the plurality of photographs includes a video.
 As outlined above, Srinivasan in view of Stuckman teaches that a request may be sent, along with a photograph, and a three dimensional model of the photograph may be created from the request. Stuckman further teaches that an image may be captured with the camera and sent with the request. (Stuckman: paragraph [0062])  Srinivasan in view of Stuckman further in view of Raptopoulos and further in view of Hammond teaches that a three dimensional model may be created from a number of 
Mullins, however, teaches that videos may be sent from one or more mobile devices, and the videos may be used to create a three dimensional model of the place or object in the videos. (Mullins: abstract, paragraph [0026]) It can be seen that each element is taught by either Srinivasan in view of Stuckman further in view of Raptopoulos further in view of Hammond, or by Mullins. Requiring that the data used to create the three dimensional model be a video does not affect the normal functioning of the elements of claim 6 which are taught by Srinivasan in view of Stuckman further in view of Raptopoulos further in view of Hammond. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Mullins with the teachings of Srinivasan in view of Stuckman further in view of Raptopoulos further in view of Hammond since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Stuckman further in view of Raptopoulos further in view of Lookingbill et. al. (U.S. Patent No. 8,818,081; hereinafter “Lookingbill”).
As per claim 10, Srinivasan in view of Stuckman further in view of Raptopoulos teaches all of the limitations of claim 1, as outlined above. Srinivasan in view of Stuckman further in view of Raptopoulos does not appear to teach:
 the request includes a three-dimensional orientation associated with the photograph.
 To the extent that Srinivasan in view of Stuckman does not explicitly teach that three dimensional orientation data associated with the photograph is sent to the system, Lookingbill teaches that three dimensional orientation data may be sent from a mobile device (which is capturing images of a .
Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Hammond further in view of Mullins further in view of Stuckman and further in view of Raptopoulos.
As per claim 12, Srinivasan teaches:
 A computer-implemented method for delivering an article over an outdoor wheeled transportation network with at least one wheeled robot, comprising
 Srinivisan teaches a computer implemented method. (Srinivisan: abstract) Srinivasan teaches that the drone may use mapping data, and outdoor signals to navigate to the selected destination (an outdoor transportation network) to deliver a package. (Srinivasan: paragraph [0026]) Srinivasan teaches that the delivery drone may be an autonomous road vehicle, and therefore teaches the navigation of a wheeled robot over a wheeled outdoor transportation network. (Srinivasan: paragraph [0052])
 receiving a request from a smartphone of a user to deliver the article from a first location to a second location selected from any location accessible by a wheeled robot, the request including a three-dimensional delivery location for the article created from a plurality sensor signals all received from at least one sensor contained in the smartphone,
 Srinivisan teaches that an order for a product (a request to deliver an article from a first location to a second location) may be placed. (Srinivasan: paragraph [0033, 34]) Srinivisan further teaches that a user may select and transmit a location on a map which is indicative of the precise three-dimensional delivery location for the article. (Srinivasan: paragraphs [0023, 24, 35]) Srinivasan teaches the use of a smartphone to perform the functions of the system. (Srinivasan: paragraphs [0021, 26], Fig. 1, 2B) Srinivasan, however, does not appear to teach that the map is created from a three dimensional scan of the delivery location, or that the delivery location is selected from any location accessible by a wheeled robot.
 Hammond, however, teaches a system and method for scanning the environment in which an unmanned vehicle will be operating. (Hammond: paragraph [0021], Fig. 1) Hammond further teaches that a three dimensional model of the area may be generated from data obtained. (Hammond: paragraph [0038]) Hammond further teaches that the data obtained from the scanner (used to create the three dimensional model) may include a plurality of depth sensor signals. (Hammond: paragraph [0034, 35]) Hammond further contemplates the implementation of the scanner on a mobile phone. (Hammond: paragraph [0022]) Hammond further teaches combining the above elements with the teachings of Srinivasan for the benefit of mapping the environment in which a UAV operates, facilitating the definition of a flight plan for a UAV in the environment, and providing feedback to the UAV if it deviates from the flight plan, allowing a UAV to carry out a mission with a high degree of precision, and avoiding collisions. (Hammond: paragraphs [0026, 27]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hammond with the teachings of Srinivasan to achieve the aforementioned benefits. Hammond, however, appears to teach that the sensor is connected to the mobile device, rather than part of the mobile device itself.
Mullins, however, teaches that videos may be sent from one or more mobile devices and gathered via sensors contained within those mobile devices, and the videos may be used to create a three dimensional model of the place or object in the videos. (Mullins: abstract, paragraph [0026]) Mullin further teaches that the mobile device may comprise a depth sensor and camera (similar to the range 
To the extent that Srinivasan in view of Hammond further in view of Mullins does not explicitly teach that the delivery location is selected from any location accessible by a wheeled robot, Stuckman teaches this element. Stuckman teaches that a user may select a delivery location on one or more photographs wherein the photographs may be an image captured with a camera of a client device, a satellite view, or a street view. (Stuckman: paragraphs [0057, 60, 61, 62]) Stuckman further teaches that the image, along with the indicator on the image of the particular delivery location may be sent to the shipping provider. (Stuckman: paragraph [0060-62], Fig. 5) Stuckman further teaches that the placement of the delivery location icon may be restricted to only those areas which are accessible by the robot. (See Stuckman: paragraph [0065] disallowing the selection of unattainable locations and paragraph [0089] outlining a road vehicle) Thus, Srinivasan in view of Hammond further in view of Mullins and further in view of Stuckman teaches that the user request may include an image of the second location and an indicator on the photograph, generated by the mobile device, identifying a precise delivery location. Stuckman further contemplates the application of these elements to a drone delivery service. (Stuckman: paragraph [0089, 90, 101]) Stuckman further teaches combining the above elements with the teachings of Srinivasan in view of Hammond further in view of Mullins for the benefit of aiding a delivery drone 1100 in identifying the location at the service address to place the package or other delivery. (Stuckman: 
With respect to the following limitation:
 directing the at least one wheeled robot to pick up the article at the first location,
 Srinivasan teaches that the drone may be directed to pick up a package from a warehouse and deliver it to the selected location. (Srinivasan: paragraphs [0026, 36]) Srinivasan further teaches that the robot may be a wheeled robot. (Srinivasan: paragraph [0052]) 
To the extent that Srinivasan in view of Hammond further in view of Mullins further in view of Stuckman does not explicitly teach that the robot is directed to pick up the package at a first location, Raptopoulos teaches that an autonomous delivery vehicle may be directed to pick up a package at a first location before delivering it to a second location. (Raptopoulos: paragraphs [0052, 151]) It can be seen that each element is taught by either Srinivasan in view of Hammond further in view of Mullins further in view of Stuckman or by Raptopoulos. Further directing the robot to pick up the article at the first location does not affect the normal functioning of the elements of claim 1 which are taught by Srinivasan in view of Hammond further in view of Mullins further in view of Stuckman. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Raptopoulos with the teachings of Srinivasan in view of Hammond further in view of Mullins further in view of Stuckman since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Srinivasan in view of Hammond further in view of Mullins further in view of Stuckman and further in view of Raptopoulos further teaches:
 navigating the at least one wheeled robot over the outdoor transportation network from the first location to the second location,
Srinivasan teaches that the drone may use mapping data, and outdoor signals to navigate to the selected destination (an outdoor transportation network). (Srinivasan: paragraph [0026])
 causing the at least one wheeled robot to deliver the article free of human assistance to the second location utilizing the three-dimensional delivery location.
 Srinivasan teaches that the received indication of the second location may be converted/mapped into 3D. (Srinivasan: paragraph [0023]) Srinivasan teaches that the point on the map may be mapped to a height, latitude and longitude on the 3D mapping. (Srinivasan: paragraph [0023])  Srinivasan teaches that the drone may deliver the article free of human assistance to the selected delivery location. (Srinivasan: paragraph [0040-43])
As per claim 17, Srinivasan in view of Hammond further in view of Mullins further in view of Stuckman and further in view of Raptopoulos teaches all of the limitations of claim 12, as outlined above, and further teaches:
the three-dimensional delivery location includes three-dimensional coordinates of the delivery location.
 Srinivasan teaches that the three dimensional location may be represented by three dimensional coordinates. (Srinivasan: paragraph [0023])
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Hammond further in view of Mullins further in view of Stuckman further in view of Raptopoulos and further in view of Lopez (U.S. 20140330456; hereinafter “Lopez”)
As per claim 13, Srinivasan in view of Hammond further in view of Mullins and further in view of Stuckman and further in view of Raptopoulos teaches all of the limitations of claim 12, as outlined above. With respect to the following limitation:
providing a three-dimensional virtual model from the plurality of sensor signals that includes the second location to the user and indicating on the three- dimensional model the three-dimensional delivery location.
Srinivasan teaches a user interface which may allow the selection of a delivery location in three dimensions. (Srinivasan: paragraph [0022, 23], Fig. 2A) Hammond teaches a system and method for scanning the environment in which an unmanned vehicle will be operating. (Hammond: paragraph [0021], Fig. 1) Hammond further teaches that a three dimensional model of the area may be generated from data obtained. (Hammond: paragraph [0038]) Hammond further teaches that the data obtained from the scanner (used to create the three dimensional model) may include a plurality of depth sensor signals. (Hammond: paragraph [0034, 35]) The motivation to combine Hammond persists.
To the extent that Srinivasan in view of Hammond further in view of Mullins and further in view of Stuckman and further in view of Raptopoulos does not explicitly teach that the interface presented to the user is a three dimensional model, Lopez teaches a user-interface on which a user may select a point in three dimensions for delivery by a drone, wherein the interface may present to the user a three dimensional view of the map on which the selection of the point of delivery may be made. (Lopez: paragraph [0070], Fig. 3) It can be seen that each element is taught by either Srinivasan in view of Hammond further in view of Mullins and further in view of Stuckman and further in view of Raptopoulos or by Lopez. Requiring that the interface of Srinivasan show the three dimensional model taught by Lopez does not affect the normal functioning of the elements of claim 13 which are taught by Srinivasan in view of Hammond further in view of Mullins and further in view of Stuckman and further in view of Raptopoulos. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Lopez with the teachings of Srinivasan in view of Hammond further in view of Mullins and further in view of Stuckman and further in view of Raptopoulos since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 14, Srinivasan in view of Hammond further in view of Mullins and further in view of Stuckman further in view of Raptopoulos and further in view of Lopez teaches all of the limitations of claim 13, as outlined above, and further teaches:
the indicating step includes touching a computer screen displaying the three-dimensional virtual model to indicate the three- dimensional delivery location on the three-dimensional virtual model.
 Srinivasan further teaches that the selection of the delivery location and the creation of the indicator may be via a touch of a computer screen. (Srinivasan: paragraph [0059])
As per claim 15, Srinivasan in view of Hammond further in view of Mullins and further in view of Stuckman further in view of Raptopoulos and further in view of Lopez teaches all of the limitations of claim 13, as outlined above, and further teaches:
wherein the plurality of sensor signals includes a plurality of images of the second location provided by the user in the creation of the three-dimensional virtual model.
 Hammond further teaches that the sensor signals may comprise a plurality of images of the second location provided by the user such that the three dimensional model may be created of the delivery location. (Hammond: paragraphs [0025, 32, 35, 38]) The motivation to combine Hammond persists.
As per claim 16, Srinivasan in view of Hammond further in view of Mullins and further in view of Stuckman further in view of Raptopoulos and further in view of Lopez teaches all of the limitations of claim 13, as outlined above, and further teaches:
wherein the plurality of sensor signals includes a plurality of depth sensor signals provided by the user.
 Hammond teaches a system and method for scanning the environment in which an unmanned vehicle will be operating. (Hammond: paragraph [0021], Fig. 1) Hammond further teaches that a three dimensional model of the area may be generated from data obtained. (Hammond: paragraph [0038]) Hammond further teaches that the data obtained from the scanner (used to create the three dimensional model) may include a plurality of depth sensor signals. (Hammond: paragraph [0034, 35]) The motivation to combine Hammond persists.
Claims 18-19, 22, and 25-26  rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Hammond further in view of Mullins and further in view of Lopez.
As per claim 18, Srinivasan teaches:
A non-transitory computer-readable storage medium storing computer- executable instructions useable by a smartphone having a display to,
 Srinivasan teaches a computer implemented method, wherein the method may be executed using a non-transitory computer-readable storage medium storing computer executable instructions useable by a smartphone. (Srinivasan: abstract, paragraph [0062])
With respect to the following limitation:
 cause the smartphone to create a three-dimensional virtual model of a location when a user scans the location with a sensor of the device,
 Srinivisan teaches that an order for a product (a request to deliver an article from a first location to a second location) may be placed. (Srinivasan: paragraph [0033, 34]) Srinivisan further teaches that a user may select and transmit a location on a map which is indicative of the precise three-dimensional delivery location for the article. (Srinivasan: paragraphs [0023, 24, 35]) Srinivasan teaches the use of a smartphone to perform the functions of the system. (Srinivasan: paragraphs [0021, 26], Fig. 1, 2B) Srinivasan, however, does not appear to teach that this map is generated via a scan by the mobile device of the delivery location.
 Hammond, however, teaches a system and method for scanning the environment in which an unmanned vehicle will be operating. (Hammond: paragraph [0021], Fig. 1) Hammond further teaches that a three dimensional model of the area may be generated from data obtained. (Hammond: paragraph [0038]) Hammond further teaches that the data obtained from the scanner (used to create the three dimensional model) may include a plurality of depth sensor signals. (Hammond: paragraph [0034, 35]) Hammond further contemplates the implementation of the scanner on a mobile phone. (Hammond: paragraph [0022]) Hammond further teaches combining the above elements with the teachings of Srinivasan for the benefit of mapping the environment in which a UAV operates, facilitating the definition of a flight plan for a UAV in the environment, and providing feedback to the UAV if it deviates from the flight plan, allowing a UAV to carry out a mission with a high degree of precision, and avoiding 
Mullins, however, teaches that videos may be sent from one or more mobile devices and gathered via sensors contained within those mobile devices, and the videos may be used to create a three dimensional model of the place or object in the videos. (Mullins: abstract, paragraph [0026]) Mullin further teaches that the mobile device may comprise a depth sensor and camera (similar to the range finder and camera described in Hammond's scanner) in order to take in the data required to create the three dimensional model. (Mullins: paragraphs [0022-23])  It can be seen that each element is taught by either Srinivasan in view of Hammond, or by Mullins. Requiring that the sensor be contained within the mobile device itself does not affect the normal functioning of the elements of the claim which are taught by Srinivasan in view of Hammond. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Mullins with the teachings of Srinivasan in of Hammond since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Srinivasan in view of Hammond further in view of Mullins further teaches:
 cause an indicator of a precise delivery location for an article to appear on the display in response to the user touching the display,
 Srinivasan further teaches that the selection of the delivery location and the creation of the indicator may be via a touch of a computer screen. (Srinivasan: paragraph [0021, 59])
With respect to the following limitation:
 cause a processor to map the precise delivery location to the three-dimensional virtual model to create a three-dimensional delivery location,
 Srinivasan teaches that the selected location on the image may be mapped into three dimensions to create a three dimensional delivery location. (Srinivasan: paragraph [0023]) Srinivasan further teaches that the user device may comprise a processor which performs the functions thereof. (Srinivasan: paragraph [0033, 54-62], Fig. 5)
 To the extent that Srinivasan does not explicitly teach that the interface presented to the user is a three dimensional model and the selected location is mapped to this model, Lopez teaches a user-interface on which a user may select a point in three dimensions for delivery by a drone, wherein the interface may present to the user a three dimensional view of the map on which the selection of the point of delivery may be made. (Lopez: paragraph [0070], Fig. 3) As outlined above, Lopez further teaches the mapping of a selected point into a three-dimensional model. (Lopez: paragraph [0070], Fig. 3) Thus, Srinivasan in view of Lopez teaches the selection of a point on a two-dimensional image of a three-dimensional model, wherein the selected point is thereafter mapped to the three-dimensional model to create a three-dimensional delivery location. It can be seen that each element is taught by either Srinivasan or by Lopez. Requiring that the interface of Srinivasan show the three dimensional model taught by Lopez does not affect the normal functioning of the elements of claim 18 which are taught by Srinivasan in view of Mullins further in view of Hammond. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Lopez with the teachings of Srinivasan in view of Hammond further in view of Mullins since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Srinivasan in view of Hammond further in view of Mullins further in view of Lopez further teaches:
 request a wheeled robot to deliver the article to the three-dimensional delivery location.
 Srinivasan teaches that the user may interact with the system to request delivery of an item, and once the user has selected the delivery location, the drone may be dispatched to the delivery location thus teaching the requesting of a third party to deliver the article to the location. (Srinivasan: paragraphs [0023, 23, 33]) Srinivasan teaches that the drone may be directed to pick up a package from a warehouse and deliver it to the selected location. (Srinivasan: paragraphs [0026, 36]) Srinivasan further teaches that the robot may be a wheeled robot. (Srinivasan: paragraph [0052])
As per claim 19, Srinivasan in view of Hammond further in view of Mullins further in view of Lopez teaches all of the limitations of claim 18, as outlined above. Srinivasan in view of Hammond further in view of Mullins further in view of Lopez further teaches:
permit the user to purchase the article from the third party.
 Srinivasan teaches that a user may place/purchase an order on an e-commerce website. (Srinivasan: paragraph [0021, 33])
As per claim 22, Srinivasan in view of Hammond further in view of Mullins further in view of Lopez teaches all of the limitations of claim 18, as outlined above. Srinivasan in view of Hammond further in view of Mullins further in view of Lopez further teaches:
the sensor of the device is a camera.
 Hammond further teaches that the sensor may be a rangefinder (a depth sensor) and/or a camera. (Hammond: paragraphs [0032]) The motivation to combine Hammond persists.  Mullin further teaches that the mobile device may comprise a depth sensor and camera (similar to the range finder and camera described in Hammond's scanner) in order to take in the data required to create the three dimensional model. (Mullins: paragraphs [0022-23]) The motivation to combine Mullins persists.
As per claim 25, Srinivasan in view of Hammond further in view of Mullins further in view of Lopez teaches all of the limitations of claim 18, as outlined above. Srinivasan in view of Hammond further in view of Mullins further in view of Lopez further teaches:
 wherein the sensor includes a depth sensor.
 Hammond further teaches that the sensor may be a rangefinder (a depth sensor) and/or a camera. (Hammond: paragraphs [0032]) The motivation to combine Hammond persists.  Mullin further teaches that the mobile device may comprise a depth sensor and camera (similar to the range finder and camera described in Hammond's scanner) in order to take in the data required to create the three dimensional model. (Mullins: paragraphs [0022-23]) The motivation to combine Mullins persists.
As per claim 26, Srinivasan in view of Hammond further in view of Mullins further in view of Lopez teaches all of the limitations of claim 18, as outlined above. Srinivasan in view of Hammond further in view of Mullins further in view of Lopez further teaches:
wherein the location is selected from any location accessible by a wheeled robot. 
Srinivasan teaches a wheeled motor vehicle, and that the location selected may comprise the top of a parking lot (a spot accessible by a wheeled robot). (Srinivasan: paragraphs [0023, 52], Fig. 2A) Lopez teaches that, before a delivery may be scheduled for a given selected location, the location must be certified to be free of any land based obstacles that would inhibit deliver of the object, and therefore teaches that the location is selected from only those locations which are accessible by a wheeled robot (those inaccessible not being able to be selected). (Lopez: paragraphs [0060, 68, 79, 93], Fig. 5 see also paragraph [0055] describing a wheeled robot delivery) The motivation to combine Lopez persists. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628